Title: Peter Poinsot to Thomas Jefferson, 25 June 1817
From: Poinsot, Peter
To: Jefferson, Thomas


          
            
              Monsieur
               Cette, Département de l’Hérault 25 Juin 1817:
            
            Je viens sous la recommandation de mon bon & digne ami, le Général kosciuzsko, reclamer de votre bienveillance vos soins & votre protection. voici ce dont il Sagit.
            J’achetai en 1784 à Richmond, 1200 Acres de terre situées dans le Comté de Monongalia, à la tête de la rivière du petit kenhawai. Le 23 mai 1785 Son Excellence Patrick Henry Gouverneur de l’Ètat de Virginie m’en délivra le Contrat: des affaires de famille m’aïant appellé en France, me contraignerent de quitter ce beau pays avec le plus grand regret et les honnetetés que J’en ai reçües ne S’effaceront jamais de ma mémoire, de retour, & n’ayant aucun espoir de retourner en Amérique, J’essayai d’envoyer ma procuration en 1791 à Mr Adrien Walck consul hollandais à Baltimore, ce dernier me répondit que les terres qui se vendaient étaient des Parcelles de 20 à 30,000 Acres, que lobjet étant trop petit qu’il ne pouvait les placer. Le notaire qui me fit la procuration, ne pouvant instrumenter qu’en français fut obligé de faire traduire mon Contrat (Deed) en cette langue. l’original fut laissé en dépot chez mon ami, Pierre Siau, Président, alors, du Tribunal du Commerce de Marseille, où je me trouvais à cette époque, ce dernier, comme beaucoup d’honnètes gens obligé de fuir, et quitter précipitament sa maison pour aller chercher une asile tranquile, Sa maison, Ses magazins, furent de suitte mise au pillage, mon Contrat Subit le meme Sort de ses effets (Evènement de la Révolution) heureusement pour moi, que je gardai une Copie litérale, traduite, de mon Contrat avec le plan, dont je Joins ici copie, vous observant que je payai l’année Suivante à Samuel Craw £3. argent courrant de Virginie pour Land taxes à raison de 5ƒ par 100 Acres. Je pense quil serait nécessaire de se procurer du Bureau des terres à Richmond un Duplicata du Contrat, et ensuite de prendre les renseignements convenables Sur la Situation des terres, leur valeur approximative, les impositions qu’elles pourraient devoir, afin que je pusse indiquer une maison pour satisfaire aux depenses & fraix qu’elles pourraient nécessiter. Je viens, au nom de mon ami, Vous prier, de charger qu’elqu’un intimément connu de vous pour les lumieres et la probité de reclamer en mon nom les dittes terres, & d’aprés la lettre quil vous plaira m’honorer, (comme je tiens beaucoup a ce Continent que j’ai habité avec tant de Satisfacion), Je verrai à décider mon fils ainé pour aller en prendre possession & s’y établir, il me convient d’avoir les renseignements les plus précis pour ne pas l’exposer à faire un voyage infructueux. Vous parlerai je de reconnaissance? helas, J’enporte deja dans mon coeur l’expression la plus vive. Agréez Monsieur l’Assurance de ma considération la plus distinguée et le respect avec lesquels Jai lhonneur d’être, Monsieur,
            
              Votre trés humble & trés obéissant serviteur
              Poinsot
            
          
          
            Je Joins inclus la lettre du Général Kosciuzsko
            ma Seconde, par Bordeaux, Vous emportera le duplicata—La presente vous parviendra par les soins de Monsr I C Barnet consul à Paris
          
          
            Additional postscript in Dupl, on verso of endorsement leaf: 
            D’après la carte il parait que ces terres Sont situées au 38 & 39 degrés latitude. Longitude de Paris 84 degrés dans la belle vallée de la riviere du Kenhawai—il serait bien de Savoir leur vrai Situation léloignement des villes—aussi que les communications des routes &c
          
         
          Editors’ Translation
          
            
              
                Sir
                 Cette, Department of   Hérault 25 June 1817:
              
              Recommended by my good and  worthy friend, General Kosciuszko, I  ask for your kindness, aid, and  protection concerning the following.
              In 1784 I bought in Richmond 1,200 acres of land located in Monongalia County, at the head of the Little Kanawha River. On 23 May 1785 His Excellency Patrick Henry, governor of the state of Virginia, delivered the contract to me. Family matters recalled me to France and forced me to leave this beautiful country with great regret, and its kindness to me will never be erased from my memory.  Back in France, and with no hope of returning  to America,  I tried in 1791 to send my power of attorney to Mr. Adriaan Valck, the Dutch consul at Baltimore. He replied that the land was being sold in parcels of 20 to 30,000 acres, and that he could not sell my property because it was  too small. Because the notary who made out the power of attorney for me knew only French, he needed to have my contract (deed) translated into that language. The original was deposited at the house of my friend Pierre Siau, then president of the tribunal of commerce of Marseille, where I then resided. Siau, who like a lot of honest people was forced to flee, hurriedly left his home to seek a tranquil asylum. His house and  stores were immediately looted. My contract suffered the same fate as his belongings (a result of the Revolution). Luckily for me, I had kept a literal copy  of my contract, translated, with the map, a copy of which I enclose  here. Note that the following year I paid Samuel McCraw £3. in current Virginia money for land taxes at the rate of 5 francs per 100 acres. I think it would be necessary to obtain a duplicate of the contract from the land bureau in Richmond, and then to get the proper information about the location of the land, its approximate value, and the taxes it might incur, so that I can select  a firm to pay the necessary expenses and fees. In the name  of my friend, I ask you to entrust someone whose expertise and integrity you know well to claim the said land in my name; and according to the letter with which you will honor me (as I greatly value this continent in which I have lived with such satisfaction), I will decide whether to send my eldest son to take possession of the land and establish himself there. It would suit me to have the most precise information so that my son might not undertake a trip in vain. Will I speak of  gratitude? Alas, I already carry its most vivid expression in my heart. Please accept, Sir, the assurance of my most distinguished consideration and the respect with which I have the honor to be, Sir,
              
                Your very humble and very obedient servant
                Poinsot
              
            
            
              I enclose here General Kosciuszko’s letter
              My next letter, via Bordeaux, will bring you the duplicate—The present letter will be delivered to you care of Mr. Isaac Cox Barnet, consul at Paris
            
            
              Additional postscript in Dupl, on verso of endorsement leaf: 
              According to the map, these lands seem to be situated between 38 and 39 degrees of latitude. The longitude from Paris is 84 degrees, in the beautiful valley of the  Kanawha  River—it would be good to know their precise location, their distance from villages—as well as  road communications, etc.
            
          
        